
	

116 SRES 296 IS: Congratulating the United States Women's National Soccer Team for winning the 2019 FIFA Women's World Cup.
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 296
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Menendez (for himself, Ms. Collins, Mrs. Feinstein, Mr. Reed, Mr. Durbin, Mr. Jones, Mr. Blumenthal, Ms. Cantwell, Mr. Coons, Ms. Baldwin, Mr. Bennet, Ms. Hirono, Mr. Casey, Ms. Harris, Mr. Leahy, Mr. Brown, Ms. Rosen, Mr. Van Hollen, Mr. Booker, Mr. Cardin, Ms. Stabenow, Mr. Markey, Ms. Klobuchar, Ms. Duckworth, Ms. Warren, Ms. Cortez Masto, Mrs. Gillibrand, Mr. Sanders, Mr. Warner, Ms. Sinema, Mr. Merkley, Ms. Hassan, Mr. Peters, Mr. Kaine, Mrs. Shaheen, Mr. Carper, Mr. Whitehouse, Mrs. Murray, Mr. Schumer, and Ms. Murkowski) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Congratulating the United States Women's National Soccer Team for winning the 2019 FIFA Women's
			 World Cup.
	
	
 Whereas, on July 7, 2019, in Lyon, France, the United States Women’s National Soccer Team (referred to in this preamble as the USWNT) won the 2019 FIFA Women’s World Cup (referred to in this preamble as the Women's World Cup);
 Whereas during the Women's World Cup the USWNT finished first in its group before eliminating teams representing Spain, France, and England in the knockout stages to reach the final;
 Whereas the USWNT secured a decisive 2–0 victory over the Netherlands in the final, winning the Women's World Cup championship twice in a row and becoming the first team to win the Women's World Cup 4 times;
 Whereas the USWNT scored the first goal in every match it played during the Women's World Cup; Whereas, in the final match against the Netherlands, Megan Rapinoe scored in the 61st minute and Rose Lavelle scored in the 69th minute of the match;
 Whereas Crystal Dunn, Alyssa Naeher, and other members of the defensive line played key roles in preventing the Netherlands from scoring against the United States;
 Whereas all 23 players on the roster should be congratulated, including captains Carli Lloyd, Alex Morgan, and Megan Rapinoe, as well as Morgan Brian, Abby Dahlkemper, Tierna Davidson, Crystal Dunn, Julie Ertz, Adrianna Franch, Ashlyn Harris, Tobin Heath, Lindsey Horan, Ali Krieger, Rose Lavelle, Allie Long, Jessica McDonald, Samantha Mewis, Alyssa Naeher, Kelley O’Hara, Christen Press, Mallory Pugh, Becky Sauerbrunn, and Emily Sonnett;
 Whereas head coach Jill Ellis, the first coach to win consecutive FIFA Women's World Cup titles, displayed extraordinary leadership in adjusting the team’s starting lineup as the tournament progressed in order to promote teamwork and capitalize on the talents of each player;
 Whereas Megan Rapinoe was presented with the Golden Boot award, which is awarded to the individual who scores the most goals in the tournament, and the Golden Ball award, which is awarded to the tournament’s best player;
 Whereas Alex Morgan was presented with the Silver Boot award, which is awarded to the individual who scores the second-most goals in the tournament, and Rose Lavelle was presented with the Bronze Ball award, which is awarded to the third-best player in the tournament;
 Whereas the USWNT was bolstered by historic attacking prowess, setting all-time records for goals scored in a single game and throughout the entire Women's World Cup, as well as a strong defensive record, conceding only 3 goals over 7 games;
 Whereas every participant in the Women's World Cup from nations all over the world showed the extraordinary quality and spirit of women's soccer, and will serve as an inspiration to not only women and girls, but to all people as they chase their dreams;
 Whereas for decades the USWNT has been leading the fight to grow and promote women's soccer; Whereas the USWNT is leading the fight for equal pay for female athletes; and
 Whereas dedicated fans and citizens across the United States showed their unmitigated support for the USWNT as they competed in France: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the USWNT for winning the 2019 FIFA Women’s World Cup through spectacular skill, teamwork, and determination;
 (2)recognizes the achievements of all of the players, coaches, and staff who contributed to the success of the USWNT;
 (3)stands in solidarity with the women of the USWNT as they fight for equal pay; and (4)celebrates the contributions of the millions of fans across the United States, and the world, who cheered the USWNT to victory, and made the players the best supported team in the world.
